DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 52-72 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Referring to the claim 52 the closest prior art of record fails to teach or reasonably suggest that. An apparatus for confining plasma and enabling torsional magnetic reconnection comprising: a vacuum environment housing; a conducting coil apparatus, comprising two hemispheres, each adapted to carry oppositely flowing current, disposed within said vacuum environment housing and symmetrically displaced with respect to one another, further adapted to carry a plurality of electric currents for rapidly generating and maintaining a fan-spine magnetic field topology characterized by a spine axis normal to and intersecting a two-dimensional fan plane and a magnetic null, the two hemispheres having a longitudinal axis collinear with the spine axis, and a center co-located with the magnetic null; a plasma sheath apparatus having a plurality of outer electrodes connected to an outer electrode base, separated by an insulator from and surrounding one or more concentrically-arranged inner electrode(s) and a plasma surface, mounted within said vacuum environment housing with its cylindrical axis parallel or perpendicular to the spine axis, and aligning the inner electrode(s) with the center of the two hemispheres of the conducting coil apparatus, the plasma sheath apparatus being adapted to employ a high-voltage discharge delivered by a capacitor bank and electrical bus to generate, confine, and drive an axially propagating plasma sheath toward or away from the magnetic null to induce an azimuthal magnetic field perturbation that forms current sheets and forces magnetic field line diffusion through the plasma, thereby enabling torsional magnetic reconnection. Hence, claim 52 and depending claims 53 to 72 are allowed.
Prior Art:  US 10562226, US6396213, US5923716 etc fails to teach electrodes in a fan spine orientation drive an axially propagating plasma sheath toward or away from the magnetic null to induce an azimuthal magnetic field perturbation that forms current sheets and forces magnetic field line diffusion through the plasma, thereby enabling torsional magnetic reconnection
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 52-72 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        12/19/2020